UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ANDRES CARRILLO, et al.,

                                       Plaintiffs,                     19 Civ. 1365 (PAE)
                       -v-
                                                                             ORDER
 KAY WATERPROOFING CORP., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to the current public health situation, the default judgment hearing scheduled for

April 2, 2020 at 10 a.m. is adjourned to May 21, 2020 at 10 a.m. Plaintiffs are directed to serve

this order on defendants Monster Construction LLC (d/b/a Monster Construction); Galicia

Construction Co., Inc. (d/b/a Galicia Contracting and Restoration); Galicia Contracting and

Restoration Corp., a.k.a. Galicia Contracting Corp. (d/b/a Galicia Contracting and Restoration);

Saul Gonzalez; Ronald Duarte; and Eric Hermosillo; and to file proof of such service no later

than May 14, 2020.

       The Court directs plaintiffs to provide two sets of courtesy copies of their default

judgment motion papers, including their memorandum of law and the papers outlined in Rule

3.M of the Court’s Individual Rules, to the Court’s chambers by May 14, 2020.
      SO ORDERED.


                            
                            ____________________________
                            Paul A. Engelmayer
                            United States District Judge


Dated: March 13, 2020
       New York, New York
